DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kesting (US 2018/0202816, hereinafter Kesting ‘816).
Regarding claims 1, 10, and 18, Kesting ‘816 discloses a computer-implemented system, method, and non-transitory computer readable medium for automatically verifying a road closure report (method and computerized system of generating a road closure report from prior probe data; Kesting ‘816 at 0114) comprising:
Receiving the road closure report pertaining to one or more road lings (validated or unvalidated closed road segment reported from external source to a server; Kesting ‘816 at 0117, 0120).
Constructing a closure link graph comprising a connected set of road links indicated in the road closure report (assessing probe vehicle data over given segments in a connected road network; Kesting ‘816 at 0108, 0109, 0117).
Processing one or more features of probe data collected from a plurality of vehicles traveling on the connected set of road links (probe vehicle data used to update segments in the road network; Kesting ‘816 at 0109, 0110).
Evaluating a closure probability in the one or more road links indicated by the road closure report based on the one or more features (probability road is closed/remains closed a function of probe car feature data received over the segment for a time period surpassing a threshold; Kesting ‘816 at 0120-0126).

Regarding claims 2, 11, and 19, Kesting ‘816 discloses wherein the one or more features indicate historical confidence level pertaining to source of road closure report, temporal or spatial variances in the probe data ,or a combination thereof (source reliability as well as number of vehicles through a given link compared with historical trends; Kesting ‘816 at 0046, 0050, 0135, 0136) .

Regarding claims 3, 12, and 20, Kesting ‘816 discloses wherein constructing the closure link graph further comprising: determining the connected, set of road links is unordered with respect to a spatial arrangement; and arranging the unordered set of road links by matching an end node of at least one road link to a beginning node of at least one closest road link based on location information (connected segments associated with end nodes in a road network when constructing the closure link network graph; Kesting ‘816 at 0025, 0108).

Regarding claims 4 and 13, Kesting ‘816 discloses adding one or more upstream links to the connected set of road links, one or more downstream links from the connected set of road links, or a combination thereof, wherein the one or more upstream links, the one or more downstream links, or a combination thereof are open to traffic (adjacent, detour/closed links are added; Kesting ‘816 at 0051, 0111, 0119).

Regarding claim 9, Kesting ‘816 discloses wherein the road closure report includes a direct indication of a road link ID corresponding to a roadway affected by the reported road closure or an indirect indication that specifies an address or an offset location of the road link affected by the reported road closure that is map-matched or translated to corresponding links (adjacent links affected by road closure added to road closure report; Kesting ‘816 at 0051).

Claim Objections
3.	Claims 5, 7, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 6, 8, 15, and 17 are objected due to dependency on their respective claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        02 December 2022